Case 1:18-cr-00457-AMD Document 153 Filed 04/24/20 Page 1 of 2 PageID #: 2078
                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York
AAS:DKK/JN                                           271 Cadman Plaza East
F.#2017R05903                                        Brooklyn, New York 11201


                                                     April 24, 2020


By E-mail and ECF

The Honorable Ann M. Donnelly
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

               Re:     United States v. Huawei Technologies Co., Ltd., et al.
                       Criminal Docket No. 18-00457 (S-3) (AMD)


Dear Judge Donnelly:

                The government’s response briefs in opposition to the motions filed by defendants
Huawei Technologies Co., Ltd., Huawei Device Co., Ltd., Huawei Device USA Inc. and
Futurewei Technologies, Inc. (collectively, “Huawei”) seeking the Court’s authorization to
downgrade more than 21,000 Sensitive Discovery Material documents and to share all Rule 16
material and any Brady disclosures with co-defendant Meng Wanzhou are currently due on
Monday, April 27, 2020. In order to properly address both of Huawei’s motions and to
potentially raise information that the government has recently learned and is still evaluating, the
government respectfully requests that the due date for its reply be changed to May 7, 2020. The
government reached out to defense counsel this morning and they indicated that they would need
to consult with their client. Because the responses are due on Monday, we submit the instant
Case 1:18-cr-00457-AMD Document 153 Filed 04/24/20 Page 2 of 2 PageID #: 2079



request prior to receiving the defendant’s position, in an effort to obtain a decision from the
Court in advance of the current deadline.

                                      Very truly yours,

                                      RICHARD P. DONOGHUE
                                      United States Attorney
                                      Eastern District of New York

                               By:          /s/ Julia Nestor
                                      Alexander A. Solomon
                                      Julia Nestor
                                      David K. Kessler
                                      Sarah M. Evans
                                      Assistant U.S. Attorneys
                                      (718) 254-7000

                                      DEBORAH L. CONNOR
                                      Chief
                                      Money Laundering and Asset Recovery Section
                                      Criminal Division, U.S. Department of Justice

                                      Laura M. Billings
                                      Christian J. Nauvel
                                      Trial Attorneys

                                      JAY I. BRATT
                                      Chief
                                      Counterintelligence and Export Control Section
                                      National Security Division, U.S. Department of Justice

                                      Thea D. R. Kendler
                                      David Lim
                                      Trial Attorneys

Enclosure
cc:    Defense counsel (by ECF)
       Clerk of the Court (by ECF)




                                                 2
